
	

114 HR 1463 IH: SEC Revolving Door Restriction Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1463
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Lynch introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to provide for a one-year employment restriction for
			 ex-employees of the Securities and Exchange Commission seeking to work for
			 companies against which the Commission brought enforcement actions that
			 were participated on by such ex-employees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the SEC Revolving Door Restriction Act of 2015. 2.One-year employment restriction related to enforcement matters (a)In generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after section 4E the following new section:
				
					4F.One-year employment restriction related to enforcement matters and required ethics opinions
 (a)One-Year employment restrictionAny person who is an employee of the Commission and who, within 1 year after the termination of such employment with the Commission, works for any company or individual against whom the Commission brought an enforcement action, where such action (or a waiver related to such action) was brought within the previous 18 months and was participated on by such person, shall be subject to the same penalties as provided for in section 216 of title 18, United States Code, for offenses described in that section.
						(b)Required ethics opinion
 (1)In generalAny person who is an employee of the Commission and who, within 1 year after the termination of such employment with the Commission, seeks to work for any company or individual against whom the Commission brought an enforcement action (or issued a waiver related to such action) where such action (or waiver) was participated on by such person, shall first receive an ethics opinion from the Commission.
							(2)Ethics opinion
 (A)ContentThe ethics opinion described in paragraph (1) shall include a determination of whether such person should be permitted to work for such company or individual.
 (B)Determination requirementsThe Commission may not determine, under subparagraph (A), that such person should be permitted to work for such company or individual unless the Commission finds that—
 (i)there would be no appearance of impropriety for such person to work for such company or individual; (ii)no material advantage would be gained by such company or individual because such person participated on an enforcement action (or a waiver related to such action); and
 (iii)the integrity of any ongoing enforcement action participated on by such person is not diminished by such person going to work for such company or individual.
 (C)RegulationsThe Chairman of the Commission shall provide for regulations for the issuance of ethics opinions under this subsection.
 (3)PenaltiesA person shall be subject to the same penalties as provided for in section 216 of title 18, United States Code, for offenses described in that section, if such person—
 (A)receives an ethics opinion under paragraph (1), where such ethics opinion states that such person should not be permitted to work for a particular company or individual; and
 (B)within 1 year after the termination of such person’s employment with the Commission, the person works for such company or individual.
 (c)Exception for non-Professional staffThe provisions of this section shall not apply to a person who is a non-professional staff employee of the Commission.
 (d)DefinitionsFor purposes of this section: (1)Enforcement actionThe term enforcement action means such court actions, administrative proceedings, Commission opinions, and other actions, as the Commission may determine appropriate.
 (2)Participated onWith respect to an enforcement action (or a waiver related to such action) and a person, the term participated on means the person either— (A)participated personally in the enforcement action (or waiver related to such action); or
 (B)knew or reasonably should have known that the enforcement action (or waiver related to such action) was under his or her official responsibility as an employee of the Commission.
 (3)Work forThe term work for means— (A)employed by;
 (B)volunteers for; (C)lobbies on behalf of; or
 (D)consults for. . (b)ReportOne year after the date of the enactment of this Act, the Chairman of the Securities and Exchange Commission shall submit a report to the Congress analyzing the impact that the provisions of this Act have had on recruitment and retention of employees by the Securities and Exchange Commission.
 (c)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of the enactment of this Act.
			
